                        Case 2:16-cv-00031-SPL-DMF Document 227 Filed 10/17/18 Page 1 of 2



                    1 Kevin C. Nicholas, State Bar No. 015940
                        Kevin.Nicholas@lewisbrisbois.com
                    2 Michael B. Smith, State Bar No. 014052
                        Michael.Smith@lewisbrisbois.com
                    3 Bruce C. Smith, State Bar No. 011721
                        Bruce.Smith@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        2929 North Central Avenue, Suite 1700
                    5 Phoenix, Arizona 85012-2761
                        Telephone: 602.385.1040
                    6 Facsimile: 602.385.1051
                        Attorneys for Defendants Correctional Healthcare Companies, Inc.
                    7 Physicians Network Association, Inc.,
                        Arshad Tariq, Tiffany Thompson and Toan Lai
                    8
                                                         UNITED STATES DISTRICT COURT
                    9
                                                             DISTRICT OF ARIZONA
                   10
                        Keith and Tammy Early, a married couple,            No. 2:16-cv-00031-SPL
                   11 individually and as to Keith Early as
                        Personal Representative and on behalf of
                   12 the estate of their deceased son Neil                 NOTICE OF DEPOSITION OF
                      Raymond Early, Lauren Maggi on behalf                 OFFICER ROBERT MCNALLY
                   13 of and as Conservator of MME, a minor                 (BADGE #1393)
                      child,
                   14
                                           Plaintiffs,
                   15
                                  vs.
                   16
                        The State of Arizona, a governmental
                   17 entity; et al.,

                   18                      Defendants.
                   19

                   20
                                 YOU ARE HEREBY NOTIFIED that, pursuant to Rules 26 and 30, Federal Rules
                   21
                        of Civil Procedure, the deposition will be taken upon oral examination of the person whose
                   22
                        name and address is stated below, at the time and place stated below, before an officer
                   23
                        authorized by law to administer oaths.
                   24

                   25 PERSON TO BE EXAMINED:                          Robert McNally (Badge #1393)
                                                                      c/o Sanders & Parks
                   26                                                 Victoria Dunne, Esq.
                                                                      3030 North Third Street, Suite 1300
                   27
                                                                      Phoenix, Arizona 85012
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4828-5423-0648.1
ATTORNEYS AT LAW
                        Case 2:16-cv-00031-SPL-DMF Document 227 Filed 10/17/18 Page 2 of 2



                    1 DATE AND TIME OF DEPOSITION: Tuesday, October 23, 2018
                                                                      1:00 p.m.
                    2

                    3 PLACE OF DEPOSITION:                            Mohave State Bank
                                                                      2202 Hualapai Mountain Road
                    4                                                 Kingman, Arizona 86401
                    5
                                                                      928-753-0000

                    6              RESPECTFULLY SUBMITTED this 17th day of October, 2018.

                    7                                               LEWIS BRISBOIS BISGAARD & SMITH, LLP

                    8
                                                                      By Michael B. Smith
                    9                                                   Kevin C. Nicholas
                                                                        Michael B. Smith
                   10                                                   Attorneys for Defendants Correctional
                                                                        Healthcare Companies, Inc., Physicians
                   11                                                   Network Association, Inc., Tariq, Thompson
                                                                        and Lai
                   12
                                                         CERTIFICATE OF SERVICE
                   13
                                   I hereby certify that on the 17th day of October, 2018, I electronically transmitted
                   14
                        the foregoing document to the Clerk’s office using the Court’s CM/ECF System and
                   15
                        thereby served all counsel of record in this matter.
                   16

                   17 /s/ Kathleen Biondolillo
                        32951-24
                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4828-5423-0648.1                                  2
